DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 1/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Notably, the Korean Office Action is not in English and contains no concise explanation of the relevance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the double continuity micromulsion mixture" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the mechanical strength increases as a content of the polymerizable ionic liquid introduced increases. Claim 8 is indefinite because it is unclear whether the claim recites (a) adding portions of the polymerizable ionic liquid and after each addition, the mechanical strength increases, or (b) the mechanical strength of the ion gel is higher than a comparable ion gel having less polymerizable ionic liquid. In other words, it is unclear whether claim 8 recites an additional step or a property of the step of claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2009/0176915).
Yan teaches a process where a gel is formed by polymerizing MMA and ethylene glycol dimethacrylate (a crosslinker) using AIBN (a thermal initiator) in an aqueous propanol system and in the presence of ‘a-BF4’ (¶ 170) an ionic liquid surfactant having the structure:  
    PNG
    media_image1.png
    54
    335
    media_image1.png
    Greyscale
(¶ 146). This ionic liquid has an imidazolium based cation and a tetrafluoroborate anion. Fig. 9 illustrates the resulting gels are freestanding. As they contain the ionic liquid, the gels are ion gels. The ionic liquid a-BF4 has an alkyl group having 12 carbon atoms. The mixture undergoes thermally initiated polymerization to form a gel material (¶ 170). Yan teaches the gels are formed from polymerizing bicontinuous microemulsions (¶ 117) which result in a percolation structure. Yan teaches that reactive ionic liquid surfactants can be used in the compositions which include 
    PNG
    media_image2.png
    77
    344
    media_image2.png
    Greyscale
  (claims 40-47) which falls in the scope of claims 2 and 7. Yan teaches the gels can be used in electrolytes (¶ 84, 110).
Yan does not explicitly recite the crosslinking agent is added before the initiator. However, it would have been obvious to one of ordinary skill in the art to add the crosslinker before the initiator in order to ensure complete mixing of the crosslinker before any polymerization occurs.
Yan does not explicitly provide an example having both a crosslinker (EGDMA) and a reactive ionic liquid. However, it would have been obvious to one of ordinary skill in the art to use both the crosslinker and the reactive ionic liquid because Yan teaches using each (¶ 43, 104) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Yan does not explicitly recite that the amount of reactive ionic liquid surfactant improves the mechanical strength. However, this is a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the same reactive ionic liquids are being added as claimed, such as 
    PNG
    media_image2.png
    77
    344
    media_image2.png
    Greyscale
 which does not result in a structural difference between the claimed invention and the prior art.
Allowable Subject Matter
Claims 12-13 are allowed.
Claim 12 recites a method comprising mixing 1-tetradecyl-3-methylimidazolium chloride, 6-hexanediol diacrylate, 1-butanol, 1-octene, adding 2-hydroxy-2-methylpropiophenone and curing with UV curing to form a freestanding ion gel.
Relevant prior art includes Yan (US 2009/0176915), Washiro, Polymer 45 (2004) pg. 1577-1582, and Gin (US 2008/0029735).
Yan does not teach mixing 1-tetradecyl-3-methylimidazolium chloride, 6-hexanediol diacrylate, 1-butanol, 1-octene, adding 2-hydroxy-2-methylpropiophenone and curing with UV curing to form a freestanding ion gel.
Washiro teaches conductive films based on polymerizable ionic liquids where ionic liquids having acryloyl groups are polymerized with crosslinkers such as diethylene glycol dimethacrylate (pg. 1578). Washiro fails to teach a freestanding ion gel is formed from a bicontinuous microemulsion. Washiro fails to teach octene or butanol are present.
Gin teaches bicontinous cubic phases based on crosslinkable ionic liquid imidazolium salts (abstract). Gin teaches the polymerizable ionic liquid surfactants are polymerized by photopolymerization (¶ 88). Gin fails to teach mixing 1-tetradecyl-3-methylimidazolium chloride, 6-hexanediol diacrylate, 1-butanol, 1-octene, adding 2-hydroxy-2-methylpropiophenone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764